DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US2017/0166203 A1) in view of Gruner (US2020/0346632 A1) and Sato (US2011/0087395 A1).

Regarding to Claim 1, Sugai teaches a method for distributing electrical power to a plurality of electric motors (Fig., 1, Part 3, Paragraph 56, Paragraph 57) in an electric powertrain in which the electric motors are electrically connected to a shared power supply and locally controlled by respective motor control processors (MCPs) (Fig. 1, Part 8b, it would be known there is a shared power supply to control each Part 3), such that each one of the electric motors is controlled by a corresponding one of the MCPs (Paragraph 57).

Sugai fails to explicitly disclose, but Gruner and Sato teaches a method comprising:
receiving input signals via a supervisory controller, wherein the input signals include a total torque request of the electric powertrain and a set of electrical limits of the shared power supply;
determining an open-loop torque command for each respective one of the electric motors, via the supervisory controller, in response to the input signals;
determining, via the supervisory controller in response to the total torque request and the set of electrical limits, maximum and minimum power limits of each respective one of the electric motors, the maximum and minimum power limits having a calibrated power reserve margin for executing a predetermined torque operation; and
transmitting the open-loop torque command and the maximum and minimum power limits to the respective MCPs to thereby control the predetermined torque operation [Gruner teaches a system with a multiple drive unit with controlling processor comprises a controller to receive a total torque request from a supervisory controller (Gruner, Paragraph 34-36), and further teaches the system to determine a torque for each drive unit with a threshold (Gruner, Paragraph 36-38, since the reference teaches a threshold/maximum torque for each motor, when considering the threshold to the total torque request, it would be known a minimum torque for each motor) to achieve better output precision (Gruner, Paragraph 21).  Sato teaches a torque control system received power from a shared power supply comprises a control system to receive signal and output a control signal to each motor processor to provide electric power to each motor to control the torque (Sato, Paragraphs 63-65) to allow the power supply to be smoothly performed (Sato, Paragraph 175).  Therefore, since Sugai teaches a system comprises multiple motors, when applying Gruner and Sato to Sugai, one with ordinary skill in the art would understand and design a control system to control the power in certain range to control the torque in certain range for each motor based on the receiving signal which includes a total torque request to achieve a better output precision and allow the power supply to be smoothly performed (Gruner, Paragraph 21, Sato, Paragraph 175).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugai to incorporate the teachings of Gruner and Sato to control the power in certain range to control the torque in certain range for each motor based on the receiving signal which includes a total torque request in order to achieve a better output precision and allow the power supply to be smoothly performed (Gruner, Paragraph 21, Sato, Paragraph 175).

Regarding to Claim 2, Sugai in view of Gruner and Sato teaches the modified method, wherein receiving input signals via the supervisory controller includes, as the set of electrical limits, a power limit, a voltage limit, and a current limit of the shared power supply (Sato, Paragraph 63).

Regarding to Claim 4, Sugai in view of Gruner and Sato teaches the modified method,
wherein the electric motors are alternating current (AC) motors (Sato, Paragraph 49), the power supply is a direct current (DC) power supply (Sato, Paragraph 44, Fig. 1, Part 6 can be considered as a power supply under the ), the electric powertrain includes a plurality of power inverters, and the respective MCPs are each connected to a respective one of power inverters, the method further comprising (Sato, Fig. 1, Part 14, Part 22, Part 12A, Part 12B, Paragraphs 44-49): controlling the torque operation via the respective MCPs in response to the open-loop torque command and the maximum and minimum power limits (Please see rejection of Claim 1).

Regarding to Claim 5, Sugai in view of Gruner and Sato teaches the modified method, wherein the electric powertrain is part of a motor vehicle having road wheels respectively driven by a corresponding one of the AC motors (Sugai, Fig. 1, each Part 1 is controlled by one Part 3), and wherein controlling the torque operation via the respective MCPs includes controlling a fast actuator control action of the motor vehicle (Sugai, Abstract, Paragraphs 61-63 teaches a damping control).

Regarding to Claim 6, Sugai in view of Gruner and Sato teaches the modified method, wherein controlling the fast actuator control action of the motor vehicle includes controlling an active damping maneuver, a lash mitigation maneuver, and/or a wheel-flare mitigation maneuver (Sugai, Abstract, Paragraphs 61-63 teaches a damping control).

Regarding to Claim 7, Sugai in view of Gruner and Sato teaches the modified method, wherein the shared power supply is a high-voltage propulsion battery pack, and the calibrated power reserve for executing the predetermined torque operation is at least a certain level (After reviewing the specification, the examiner considered the power level of the battery is mere an example without any specific purpose.  Therefore, the examiner considered the limitation is an optimum or workable ranges by routine experimentation, and one with ordinary skill in the art would not considered the limitation is patentable.  Therefore, even the references are silent about the certain level of the power, since the references teach the arrangement and the operation of the claimed invention, one with ordinary skill in the art would be able to find a proper power level for the operation to achieve certain purpose (Gruner, Paragraph 21, Sato, Paragraph 175)).

Regarding to Claim 8, Sugai teaches an electric powertrain comprising:
a shared power supply (Fig. 1, Abstract, it would be known there is a shared power supply for each system);
a plurality of drive axles (Fig. 1);
a plurality of electric motors (Fig. 1, Part 3), each electric motor of the plurality of electric motors being electrically connected to the shared power supply and arranged on a respective one of the drive axles (Fig. 1, Paragraph 57 would teach the electrically connect);
a plurality of motor control processors (MCPs) (Fig. 1, Part 8b), each MCP of the plurality of MCPs being configured to control a dynamic state of a respective one of the electric motors (Abstract, Paragraph 57).

Sugai fails to explicitly disclose, but Gruner and Sato teaches an electric powertrain comprising:
a supervisory controller in communication with the plurality of MCPs, wherein the supervisory controller is configured to:
receive input signals, including a total torque request of the electric powertrain and a set of electrical limits of the shared power supply;
determine an open-loop torque command for each respective one of the electric motors in response to the input signals;
determine, in response to the total torque request and the set of electrical limits, maximum and minimum power limits of each respective one of the electric motors, the maximum and minimum power limits having a calibrated power reserve margin for executing a predetermined torque operation; and
transmit the open-loop torque command and the maximum and minimum power limits to the respective MCPs to thereby control the predetermined torque operation [Gruner teaches a system with a multiple drive unit with controlling processor comprises a controller to receive a total torque request from a supervisory controller (Gruner, Paragraph 34-36), and further teaches the system to determine a torque for each drive unit with a threshold (Gruner, Paragraph 36-38, since the reference teaches a threshold/maximum torque for each motor, when considering the threshold to the total torque request, it would be known a minimum torque for each motor) to achieve better output precision (Gruner, Paragraph 21).  Sato teaches a torque control system received power from a shared power supply comprises a control system to receive signal and output a control signal to each motor processor to provide electric power to each motor to control the torque (Sato, Paragraphs 63-65) to allow the power supply to be smoothly performed (Sato, Paragraph 175).  Therefore, since Sugai teaches a system comprises multiple motors, when applying Gruner and Sato to Sugai, one with ordinary skill in the art would understand and design a control system to control the power in certain range to control the torque in certain range for each motor based on the receiving signal which includes a total torque request to achieve a better output precision and allow the power supply to be smoothly performed (Gruner, Paragraph 21, Sato, Paragraph 175).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugai to incorporate the teachings of Gruner and Sato to control the power in certain range to control the torque in certain range for each motor based on the receiving signal which includes a total torque request in order to achieve a better output precision and allow the power supply to be smoothly performed (Gruner, Paragraph 21, Sato, Paragraph 175).

Regarding to Claim 9, Sugai in view of Gruner and Sato teaches the modified electric powertrain, wherein the set of electrical limits includes a power limit, a voltage limit, and a current limit of the shared power supply (Sato, Paragraph 63).

Regarding to Claim 11, Sugai in view of Gruner and Sato teaches the modified electric powertrain, wherein the electric motors are alternating current (AC) motors (Sato, Paragraph 49), the power supply is a direct current (DC) power supply (Sato, Paragraph 44, Fig. 1, Part 6 can be considered as a power supply under the ), the electric powertrain includes a plurality of power inverters, and the respective MCPs are each connected to a respective one of power inverters, the method further comprising (Sato, Fig. 1, Part 14, Part 22, Part 12A, Part 12B, Paragraphs 44-49): controlling the torque operation via the respective MCPs in response to the open-loop torque command and the maximum and minimum power limits (Please see rejection of Claim 8).

Regarding to Claim 12, Sugai in view of Gruner and Sato teaches the modified electric powertrain, wherein the electric powertrain is part of a motor vehicle having road wheels respectively driven by a corresponding one of the AC motors (Sugai, Fig. 1, each Part 1 is controlled by one Part 3), and wherein controlling the torque operation via the respective MCPs includes controlling a fast actuator control action of the motor vehicle (Sugai, Abstract, Paragraphs 61-63 teaches a damping control).

Regarding to Claim 13, Sugai in view of Gruner and Sato teaches the modified electric powertrain, wherein the plurality of drive axles includes a pair of half-axles each connected to a respective one of the road wheels, wherein a corresponding one of the electric motors is configured to power a respective one of the pair of half-axles (Sugai, Fig. 1).

Regarding to Claim 14, Sugai in view of Gruner and Sato teaches the modified electric powertrain, wherein controlling the fast actuator control action of the motor vehicle includes controlling an active damping maneuver, a lash mitigation maneuver, and/or a wheel-flare mitigation maneuver (Sugai, Abstract, Paragraphs 61-63 teaches a damping control).

Regarding to Claim 15, Sugai in view of Gruner and Sato teaches the modified electric powertrain, wherein the shared power supply is a high-voltage propulsion battery pack, and the calibrated power reserve for executing the predetermined torque operation is at least a certain level (After reviewing the specification, the examiner considered the power level of the battery is mere an example without any specific purpose.  Therefore, the examiner considered the limitation is an optimum or workable ranges by routine experimentation, and one with ordinary skill in the art would not considered the limitation is patentable.  Therefore, even the references are silent about the certain level of the power, since the references teach the arrangement and the operation of the claimed invention, one with ordinary skill in the art would be able to find a proper power level for the operation to achieve certain purpose (Gruner, Paragraph 21, Sato, Paragraph 175)).

Regarding to Claim 16, Sugai teaches a supervisory controller for an electric powertrain having multiple electric motors electrically connected to a shared power supply and locally controlled by respective motor control processors (MCPs) (Fig. 1, Part 8b, it would be known there is a shared power supply to control each Part 3), such that each one of the multiple electric motors is controlled by a corresponding one of the MCPs (Fig. 1, Part 3, Paragraph 56, Paragraph 57).

Sugai fails to explicitly disclose, but Gruner and Sato teaches a supervisory controller comprising:
a processor; and
memory on which is recorded instructions for distributing power from the shared power supply to the multiple electric motors, wherein execution of the instructions by the processor is configured to cause the supervisory controller to:
receive input signals, including a total torque request of the electric powertrain and a set of electrical limits of the shared power supply, the set of electrical limits including a power limit, a voltage limit, and a current limit of the shared power supply;
determine an open-loop torque command for each respective one of the electric motors in response to the input signals;
determine, in response to the total torque request and the set of electrical limits, maximum and minimum power limits of each respective one of the electric motors, the maximum and minimum power limits having a calibrated power reserve margin for executing a predetermined torque operation; and
transmit the open-loop torque command and the maximum and minimum power limits to the respective MCPs to thereby control the predetermined torque operation [Gruner teaches a system with a multiple drive unit with controlling processor comprises a controller to receive a total torque request from a supervisory controller (Gruner, Paragraph 34-36), and further teaches the system to determine a torque for each drive unit with a threshold (Gruner, Paragraph 36-38, since the reference teaches a threshold/maximum torque for each motor, when considering the threshold to the total torque request, it would be known a minimum torque for each motor) to achieve better output precision (Gruner, Paragraph 21).  Sato teaches a torque control system received power from a shared power supply comprises a control system to receive signal and output a control signal to each motor processor to provide electric power to each motor to control the torque (Sato, Paragraphs 63-65) to allow the power supply to be smoothly performed (Sato, Paragraph 175).  Therefore, since Sugai teaches a system comprises multiple motors, when applying Gruner and Sato to Sugai, one with ordinary skill in the art would understand and design a control system to control the power in certain range to control the torque in certain range for each motor based on the receiving signal which includes a total torque request to achieve a better output precision and allow the power supply to be smoothly performed (Gruner, Paragraph 21, Sato, Paragraph 175).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugai to incorporate the teachings of Gruner and Sato to control the power in certain range to control the torque in certain range for each motor based on the receiving signal which includes a total torque request in order to achieve a better output precision and allow the power supply to be smoothly performed (Gruner, Paragraph 21, Sato, Paragraph 175).

Regarding to Claim 18, Sugai in view of Gruner and Sato teaches the modified supervisory controller, wherein the open-loop torque command and the maximum and minimum power limits to the respective MCPs to are configured to cause the MCPs to control the predetermined torque operation an active damping maneuver, a lash mitigation maneuver, or a wheel-flare mitigation maneuver (Sugai, Abstract, Paragraphs 61-63 teaches a damping control).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US2017/0166203 A1), Gruner (US2020/0346632 A1) and Sato (US2011/0087395 A1) as applied to Claim 1 above, and further in view of Ye (US2014/0350803 A1).

Regarding to Claim 3, Sugai, Gruner and Sato fail to explicitly disclose, but Ye teaches a method, wherein determining the open-loop torque command for each respective one of the electric motors includes calculating a total torque vector for the electric powertrain in response to the input signals, the total torque vector having a lateral torque component and a longitudinal torque component, and applying a calibrated set of motor torque constraints to the total torque vector to derive the open-loop toque command [Ye teaches a system would determine a torque of a motor with determining the vector of the powertrain (Ye, Paragraphs 29-31.  Since the reference teaches the vector, it would be obvious to one of ordinary skill in the art that the vector includes a lateral torque component and a longitudinal component) to control each part to function under certain threshold without affecting other parts (Ye, Paragraph 31).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugai, Gruner and Sato to incorporate the teachings of Ye to add a vector of a powertrain as a factor to consider the torque distribution in order to control each part to function under certain threshold without affecting other parts (Ye, Paragraph 31).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US2017/0166203 A1), Gruner (US2020/0346632 A1) and Sato (US2011/0087395 A1) as applied to Claim 8 above, and further in view of Ye (US2014/0350803 A1).

Regarding to Claim 10, Sugai, Gruner and Sato fail to explicitly disclose, but Ye teaches a electric powertrain, wherein the supervisory controller is configured to determine the open-loop torque command for each respective one of the electric motors by calculating a total torque vector for the electric powertrain in response to the input signals, the total torque vector having a lateral torque component and a longitudinal torque component, and thereafter applying a calibrated set of motor torque constraints to the total torque vector to derive the open-loop toque command [Ye teaches a system would determine a torque of a motor with determining the vector of the powertrain (Ye, Paragraphs 29-31.  Since the reference teaches the vector, it would be obvious to one of ordinary skill in the art that the vector includes a lateral torque component and a longitudinal component) to control each part to function under certain threshold without affecting other parts (Ye, Paragraph 31).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugai, Gruner and Sato to incorporate the teachings of Ye to add a vector of a powertrain as a factor to consider the torque distribution in order to control each part to function under certain threshold without affecting other parts (Ye, Paragraph 31).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US2017/0166203 A1), Gruner (US2020/0346632 A1) and Sato (US2011/0087395 A1) as applied to Claim 16 above, and further in view of Ye (US2014/0350803 A1).

Regarding to Claim 17, Sugai, Gruner and Sato fail to explicitly disclose, but Ye teaches a supervisory controller, wherein execution of the instructions is configured to cause the supervisory controller to determine the open-loop torque command for each respective one of the electric motors by calculating a total torque vector for the electric powertrain in response to the input signals, the total torque vector having a lateral torque component and a longitudinal torque component, and by applying a calibrated set of motor torque constraints to the total torque vector to derive the open-loop toque command [Ye teaches a system would determine a torque of a motor with determining the vector of the powertrain (Ye, Paragraphs 29-31.  Since the reference teaches the vector, it would be obvious to one of ordinary skill in the art that the vector includes a lateral torque component and a longitudinal component) to control each part to function under certain threshold without affecting other parts (Ye, Paragraph 31).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugai, Gruner and Sato to incorporate the teachings of Ye to add a vector of a powertrain as a factor to consider the torque distribution in order to control each part to function under certain threshold without affecting other parts (Ye, Paragraph 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747